Case: 22-50358     Document: 00516516746         Page: 1     Date Filed: 10/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                No. 22-50358
                            consolidated with                               FILED
                                No. 22-50371                         October 21, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miguel Angel Valencia-Sandoval,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-1031-1
                             USDC No. 4:22-CR-3-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50358     Document: 00516516746         Page: 2     Date Filed: 10/21/2022




                                    No. 22-50358
                                  c/w No. 22-50371

          Miguel Angel Valencia-Sandoval appeals his conviction and sentence
   for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a) and
   (b)(1), along with the revocation of a term of supervised release he was
   serving for a prior offense. He has not briefed the validity of the revocation
   of his supervised release or his revocation sentence and has, therefore,
   abandoned any challenge to them. See United States v. Reagan, 596 F.3d 251,
   254-55 (5th Cir. 2010).
          In his sole issue on appeal, Valencia-Sandoval contends that § 1326(b)
   is unconstitutional because it permits a sentence above the otherwise-
   applicable statutory maximum based on facts that were neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he has raised this issue only to preserve it for further review and conceding
   that this issue is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
   Because summary disposition is appropriate, see Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Valencia-Sandoval’s motion is
   GRANTED, and the district court’s judgments are AFFIRMED.




                                         2